DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
In the specification, on page 1, paragraph [0001], the status of parent application No. 16/218,809 should be updated as it has been issued as a U.S. patent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-4 and 11-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Per claim 2, the limitation “each of chip enable pins is assigned to the at least two dies” lacks sufficiently support in the written description.  In the specification, paragraphs [0061] and [0069] teach the plurality of dies are assigned to each of CE pins.  This is different in scope and mean to the instant claim which appear to be in reverse to the written description in the specification.
	Per claim 11, the claim is the method claim corresponding to the system claim 2, and is rejected for the same reasons mutatis mutandis. 
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Per claim 1, lines 9-10, “the reserved memory block” is indefinite as the limitation “determine … which reserved memory block is replaced with the bad block” implies there are more than one reserved memory blocks.  It would be more appropriate to insert “determined” before “reserved memory block” on line 10.

Per claim 8, lines 1-2, “each super block group includes the plural memory blocks” (emphasis added) is indefinite as it may be interpreted to mean each super block group includes the same plurality of memory blocks.  It would be more appropriate to replace “the plural” on line 2 with “a plurality of”.  On line 3, insert “determined” before “reserved memory block” for the same reason set forth above for claim 1.
Per claim 9, line 2, insert “determined” before “reserved memory block” for the same reason set forth above for claim 1.
Per claim 10, line 10, “the reserved memory block” is indefinite as the limitation “determine which reserved memory block is replaced with the bad block” implies there are more than one reserved memory blocks.  It would be more appropriate to insert “determined” before “reserved memory block” on line 10.  On line 13, insert “determined” before “reserved memory block” for the same reason set forth for line 10 of the instant claim.
Per claim 12, line 1, “the plural data input/output operations” lack sufficient antecedent basis.
Per claim 13, line 2, “the other die” is indefinite because “the at least two dies” on lines 2-3 implies the possibility of more than two dies.  It would be unclear which of the remaining two or more dies is the claimed “the other die”.  It would be more appropriate to replace “the other” on line 2 with “another”.

Per claim 18, lines 1-2, “each super block group includes the plural memory blocks” (emphasis added) is indefinite as it may be interpreted to mean each super block group includes the same plurality of memory blocks.  It would be more appropriate to replace “the plural” on line 2 with “a plurality of”.  On line 3, insert “determined” before “reserved memory block” for the same reason set forth above for claim 10.
Per claim 19, line 1, insert “determined” before “reserved memory block” for the same reason set forth above for claim 10.
Per claim 20, line 9, “the reserved memory block” is indefinite as the limitation “determine which reserved memory block is replaced with the bad block” implies there are more than one reserved memory blocks.  It would be more appropriate to insert “determined” before “reserved memory block” on line 9.  On line 12, insert “determined” before “reserved memory block” for the same reason set forth for line 9 of the instant claim.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-7, 10-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. [US Patent Application Publication 20180151251 A1]  (hereinafter “Oh”).
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as “SK hynix Inc.” not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. However, although reference Oh et al. [US Patent Application Publication 20180151251 A1] has been disqualified as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be disqualified under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
	Independent Claims:
	Per claim 1, Oh teaches a memory system (see Fig. 1, data processing system 100), comprising:

a controller (controller 130, see Fig. 1 and paragraphs [0113]-[0117]) coupled to the plural dies through a plurality of channels (see Fig. 5B, CH0 and CH1) and configured to determine which memory block in a first die among the plurality of dies is a bad block (see paragraphs [0071] and [0113] for back block management operation of checking for bad blocks and storing locations of the bad blocks in a bad block summary table) and which reserved memory block is replaced with the bad block (see paragraphs [0113]-[0115] for selecting at least one victim super memory block and allocating the normal blocks in the victim super memory block in replacement of the bad blocks),
wherein the controller is further configured to search for the reserved memory block in a second die among the plurality of dies (see paragraph [0113]-[0115], the normal blocks included in the victim super memory block spans across multiple dies as shown in Fig. 8B), wherein the first die and the second die are coupled to the controller via different channels (see Fig. 15 for NVMs connecting to controller 6320 through different channels CH1-Chi; also see Fig. 5A for DIE 0 and DIE 1 connected through CH0 and CH1 respectively; also see Fig. 5B and paragraph [0100], the claimed first die may be one of Dies 0-3 which share CH0, and the claimed second die may be one of Dies 4-7 which share CH1) and belong to different super block groups (see Fig. 8A, each die includes blocks distributed to multiple super blocks, as such each die may be construed to belong to different super block).
Per claim 10, the claim is the method claim corresponding to the system claim 1, and is rejected for the same reasons mutatis mutandis.
	Per claim 20, the claim is the controller and its associated functions corresponding to the system claim 1, and is rejected for the same reasons mutatis mutandis.
	Dependent Claims:
	Per claim 2, Oh further teaches each channel connects at least two dies among the plurality of dies to the controller (see Fig. 5B and paragraph [0100], CH0 and CH1 are both assigned to multiple dies; also see Fig. 15 for NVMs connecting to controller 6320 through different channels CH1-Chi; also see Fig. 5A for DIE 0 and DIE 1 connected through CH0 and CH1 respectively), and each of chip enable pins is assigned to the at least two dies (see paragraph [0092], the controller 130 may select memory blocks across different planes of different dies simultaneously, and the pins involved with the selection can be considered to include chip enable pins for the dies selected).
	Per claim 3, Oh further teaches the controller is configured to perform plural data input/output operations in parallel based on each of chip enable pins (see paragraphs [0083] and [0100] for performing input/output data operations in an interleaving scheme wherein WAY <0:3> share channel CH0 and WAY <4:7> share channel CH1).
	Per claim 4, Oh further teaches when a die among the at least two dies is in a busy state, the other die among the at least two dies is in an idle state (see paragraphs [0083] and [0100] for interleaving input/output data operations using CH0 and CH1; also see paragraph [0092] for selecting memory blocks across different dies; note that a die 
	Per claim 5, Oh further teaches the controller is configured to store information regarding the plurality of super block groups in a memory (see paragraph [0115] for controller 130 storing mapping information and locations of bad blocks in a bad block summary table, also see Fig. 1 for memory 144 in controller 130).
	Per claim 6, Oh further teaches the controller is configured to periodically monitor whether a bad block occurs (see paragraphs [0007], [0016] for controller detecting back blocks; note the term “periodically” may be reasonable interpreted as “from time to time” or “occasionally”).
	Per claim 7, Oh further teaches each die among the plurality of dies includes a plurality of planes, each plane including at least two memory blocks (see Fig. 5B for Planes 0-3 in each Die 0-7).
	Per claim 14, Oh further teaches performing plural data input/output operations to a super block group including the reserved memory block (see paragraphs [0083], [0092], [0100] and [0113]-[0115], a super block may be selected for performing various input/output data operations including I/O operations as well as bad block replacement operations).
	Claims 11-13 and 15-17 are the method claims corresponding to the system claims 2-7, and are rejected for the same reasons mutatis mutandis.
Allowable Subject Matter

The following is a statement of reasons for not rejecting claims 8-9 and 18-19 in view of prior art:
	Per claim 8, Oh further teaches each super block group includes the plural memory blocks (see Fig. 5B).  However, the cited prior art references fails to teach or sufficiently suggest that each memory block is located at a same offset in each die before replaced with the reserved memory block.
	Per claim 9, the claim is dependent on claim 8 and contains at least the same allowable subject matter as claim 8.
	Claims 18-19 are the method claims corresponding to the system claims 8-9, and contain the same allowable subject matter for the same reasons mutatis mutandis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SHAWN X GU/
Primary Examiner
Art Unit 2138

14 January 2022